Citation Nr: 1026647	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran served as a member of the Philippines Commonwealth 
Army, including the recognized guerrillas, in the service of the 
Armed Forces of the United States, from August 1944 to May 1946.  
He died in April 2006.  The appellant is his surviving widow. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection for 
the cause of the Veteran's death, finding that the Veteran's 
cause of death was not related to a service-connected disability.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1. The Veteran died in April 2006 from pneumonia due to advanced 
Alzheimer's disease.  Other significant conditions contributing 
to death but not resulting in the underlying cause were 
congestive heart failure, cerebrovascular accident and 
hypertension. 

2. At the time of the Veteran's death he was service connected 
for posttraumatic stress disorder(PTSD), status post fracture of 
right shoulder with traumatic arthritis and hemorrhoids. 

3. The preponderance of the competent evidence shows that there 
is no relationship between the Veteran's cause of death and his 
service.

CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2008.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The notification did not summarize the service-connected 
disabilities that were in effect at the time of the Veteran's 
death, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
However, a subsequent November 2009 letter did provide such 
notice and the claim was readjudicated in January 2010 
Supplemental Statement of the Case. 

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time





Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran had hypertension 
in service and that the Veteran's service connected PTSD 
contributed to his hypertension which contributed to his death.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence of 
chronic diseases during wartime service may be presumed if 
manifested to a compensable degree within the applicable time 
period from the veteran's discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Similarly, diseases 
associated with exposure to certain herbicide agents, i.e. Agent 
Orange, may be presumed service connected if manifest to 
compensable degree within the applicable time periods. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). Additional disability resulting 
from the aggravation of a nonservice- connected condition by a 
service-connected condition is also compensable under 38 C.F.R. § 
3.310(a). 

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, service connection was in effect for 
PTSD, status post fracture of right shoulder with traumatic 
arthritis, and hemorrhoids.  However none of the Veteran's 
service connected disabilities were identified as a cause of his 
death.  The Veteran's cause of death was identified as pneumonia 
due to advanced Alzheimer's disease.  Other significant 
conditions contributing to his death but not resulting in the 
underlying cause were congestive heart failure, cerebrovascular 
accident and hypertension.  

The appellant contends that the Veteran was treated for 
hypertension while on active duty and his hypertension 
contributed to his death.  The service treatment records show 
blood pressure readings of 120/80 in September 1945, 116/68 in 
February 1946 and 140/104 in April 1946.  The service treatment 
records contain no diagnosis of or treatment for hypertension 
during service.   

The appellant also contends that the Veteran's PTSD made his 
hypertension worse which contributed to his death.  However there 
is no medical evidence that the Veteran's PTSD worsened his 
hypertension and contributed to his death.  The appellant 
genuinely believes that the Veteran's PTSD worsened his 
hypertension and contributed to his death.  However, as a 
layperson, lacking in medical training and expertise, the 
appellant cannot provide a competent opinion on a matter as 
complex as the Veteran's cause of death and her views are of no 
probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

There is no evidence that the Veteran had hypertension in 
service.  There is no evidence that the Veteran's PTSD 
contributed to his hypertension.  

The evidence does not show that the Veteran's service-connected 
disabilities caused or contributed substantially or materially to 
pneumonia, advanced Alzheimer's disease, congestive heart 
failure, cerebrovascular accident or hypertension.  
There are no medical opinions addressing any potential 
relationship between the service-connected PTSD, status post 
fracture of right shoulder with traumatic arthritis and 
hemorrhoids and the Veteran's pneumonia, advanced Alzheimer's 
disease, congestive heart failure, cerebrovascular accident or 
hypertension. 

Absent any competent evidence that the Veteran's cause of death 
was related to his service-connected disabilities, the 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and service connection for the cause of 
death is not warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


